DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (USPN 8,912,769).
With respect to claim 1, Lin discloses in Figs. 3-4B, a  power management circuit (Fig. 3 details of operation disclosed in Figs. 4A and 4B) comprising: 

a control circuit (320) configured to: 
determine that the time-variant voltage will decrease from a higher voltage level to a lower voltage level (320 determines that Vout will decrease from a boosted voltage that is higher than VBAT, see graph of Fig. 4A, to a lowered/bucked voltage lower than VBAT, see graph of Fig. 4B) and that at least one of the higher voltage level and the lower voltage level is higher than the battery voltage (The higher level is higher than the battery, see Fig. 4A); and
 cause the voltage circuit to harvest an electrical potential energy discharged when the time-variant voltage decreases from the higher voltage level to the lower voltage level (during the output voltage lowering operation current stored in the inductor and current from the output is returned to the battery, see Fig. 4B and Col. 4 lines 53-59).  
With respect to claim 2, the power management circuit of claim 1 wherein the higher voltage level is higher than the battery voltage (see Fig. 4A).  
With respect to claim 3, the power management circuit of claim 2 wherein the control circuit is further configured to direct a discharge current generated when the time-variant voltage decreases from the higher voltage level to the lower voltage level toward the voltage circuit to thereby cause the voltage circuit to harvest the electrical potential energy (during the output voltage lowering operation current stored in the 
With respect to claim 4, the power management circuit of claim 3 further comprising a load capacitor coupled between the voltage output and a ground (COUT) and configured to: 
draw a charge current to store the electrical potential energy when the time-variant voltage increases from the lower voltage level to the higher voltage level (when VOUT increases the capacitor stores the potential energy from VOUT due to the charging of the capacitor); and 
generate the discharge current to discharge the electrical potential energy when the time-variant voltage decreases from the higher voltage level to the lower voltage level (charge/current discharged from VOUT to VBAT during the operation of Fig. 4B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (USPN 9,407,476) in view of Lin et al. (USPN 8,912,769).
With respect to claim 18,  Lim et al. disclose a power management circuit (Fig. 3a details of operation disclosed in Fig. 4) comprising: 
a voltage circuit (314.  Note 314 may be a buck-boost converter see Fig. 5 lines 23-27) is further configured to: 
generate a time-variant voltage (e.g. output of 314 to 340 that allows for changing power levels/envelopes of Fig. 4) at the higher voltage level (higher voltage level associated with the data signals of Fig. 4) in a first one of a plurality of orthogonal frequency division multiplexing (OFDM) symbols (the increasing/decreasing is responsive to OFDM symbols, see Col. 4 lines 41-45.  For example see when the signal reaches above 0.25 in the top-second-to-the-left-graph of Fig. 4); and 
generate the time-variant voltage at the lower voltage level in a second one of the plurality of OFDM symbols immediately succeeding the first one of the plurality of OFDM symbols (the increasing/decreasing is responsive to OFDM symbols, see Col. 4 lines 41-45.  For example see the time after the signal reaches above 0.25 and then drops to between 0.15 and 0.1 in the top-second-to-the-left-graph of Fig. 4).
Lim et al. fails to disclose the details of the buck-boost converter 314.  Thus, Lim et al. fails to disclose:
“the power management circuit of claim 1 wherein” “the control circuit is further configured to cause the voltage circuit to harvest the electrical potential energy discharged during the second one of the plurality of OFDM symbols.”

The harvesting/recycling of the electric potential/current stored in VOUT to the battery increases the efficiency, among other things, of the buck-boost converter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the generic buck-boost converter of Lim et al. with the specific buck-boost convert of Lin et al. for the purpose of having a buck-boost converter with an improved efficiency.
When combined above when the power level/envelope of the signal of Fig. 4 changes from a high voltage to a low voltage as shown in Lim et al. the buck-boost converter will harvest the potential energy of the output voltage back to the battery to improve efficiency of the circuit.
With respect to claim 19, the power management circuit of claim 18 wherein the control circuit is further configured to cause the voltage circuit to harvest the electrical potential energy discharged during the second one of the plurality of OFDM symbols in response to the higher voltage level in the first one of the plurality of OFDM symbols being higher than the battery voltage (when the power level/envelope of the signal of Fig. 4 changes from a high voltage to a low voltage as shown in Lim et al. the buck-boost converter will harvest the potential energy of the output voltage back to the battery to improve efficiency of the circuit, see also Fig. 4B of Lin et al.).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849